 

 

SONDEX A/S

 

 

Reg.nr.151.129

Plate

Heat

Echcange

S

 

 

 

 

 

Sondex

Hereby Appoints and Presents

This Certificate to

 

Shenyang Taiyu M & EE Co., Ltd.

 

As

Sondex

Authorized Dealer

For

Sendex Plate Heat Exchanger

 

Territory:               China

 

 

 

 

 

 

Date: Mar. 2006



 


--------------------------------------------------------------------------------



 

 

 

 

SONDEX A/S

 

 

Reg.nr.151.129

Plate

Heat

Echcange

S

 

 

 

 

 

 

Kolding Denmark d. 18/5-06

 

Sondex Distribution in China

 

To whom it may concern

 

Sondex A/S Denmark have divided the distribution of Plate Heat Exchanger
equipment for Industrial and Energy sectors into 3 main areas;

 

North China is handled by Shenyang Taiyu Machinery Ltd.

 

Central China is handled by Shanghai Bluevale Mechanical Engineering Co. Ltd.

 

South China is handled by IES Company in Hong Kong and Dongguan China.

 

If you need further information concerning Sondex Distribution in China you are
wellcome to contact the Danish head-quarters located Jernet 9, 6000 Kolding
Denmark.

 

Sincerely Yours

 

Sondex A/S Denmark

 

Kristian Iverse

Area Sales Manager

 

SONDEX A/S

JERNET9

DK-6000 KOLDING

TLF 7630 6100

FAX 7563 3068

 

SONDEX A/S

JERNET 9

DK-6000

Telefax +45 75 53 89 68/+45 75 50 50 19/+45 75 54 21 68

V.A.T. No. import 10 03 56 43

V.A.T. No. export 30 89 73 58

E-mail: info@sondex.dk

Bank

Danske Bank, Nytorv 1, DK- 6000 Kolding

Acc. No. 3211 4676138846

Swift DABA DK KK



 


--------------------------------------------------------------------------------



 

 

 

SONDEX A/S

S



Price Structure Agreement

 

Name of Company:

Shenyang Taiyu Machinery Ltd

Country:

China

 

Territory:

North China

 

Sector:

Industry and Energy

 

Contact Person:

Richard Wu & James Wang

 

 

This agreement concerns all equipment in our Paradox calculation program and
according to the co-operation agreement between our two Companies

 

Pricing Structure-New Equipment Sales

•

Sondex latest version of prices for "new sales" shall be used unless a special
agreement is made in writing

•

Net total value below 75K USD pr. Order the discount will be 20% ex. Works ex.
Packing

•

Net total value between 75K and 150K USD the discount will be 25% ex.works ex.
packing

•

Net total value above 150K USD the discount will 25% ex. Packing. CIF Dalian
China

 

Minimum quantities:

* 0 to 75 plates WITH gasket pr. Order of one type will give 0% ex. Works, ex.
Packing

* 76 to 150 plates WITH gasket pr. Order of wone type will give 10% ex. Works,
ex. Packing.

*150 to 300 plates WITH gasket pr. Order of one type will give 15% ex. Works,
ex. Packing

* Above this figure you may refer to your normal price structure, but minimum
150 pcs of the same type and quality.

* If gasket or plate orders are coming separately Sondex will consider it to be
spare parts

 

Above prices structure for loose parts equipment are based on that gasket are
mounted at agent side

 

Pricing Structure-Brazed Heat Exchangers

•

Sondex latest version of prices for "new sales" shall be used unless special
agreement is made

 

Number of units

Discount rate

0-5 pcs

0%

 

6-15 pcs

15%

 

16-30 pcs

20%

 

31-50 pcs

25%

 

50-75 pcs

30%

 

76-150 pcs

35%

 

150-250 pcs

40%

 

For delivery conditions refer to New Equipment Sales



 


--------------------------------------------------------------------------------



 

 

 

 

SONDEX A/S

S

 

Pricing Structure-Spare Equipment Sales

* Sondex latest version of prices for "spare sales" shall be used unless special
agreement is made in writing.

* Orders were plates are purchased without gasket or opposite will be considered
as spares

 

Number of units

Discount rate

0-5 pcs

0%

 

11-50 pcs

25%

 

51-100 pcs

35%

 

101-500 pcs

50%

 

501-1000 pcs

60%

 

 

For delivery conditions refer to New Equipment Sales

 

Packing & logistic Appendix

In order to improve Sondex Kolding logistic plates for Doughter Companies as
well as major Agents shall be packed directly in the pressing factory instead of
going to stock first.

In order to make this happen we must ask you to adjust the order quantities to
match enclosed packing appendix.

This appendix is not applicable orders to be delivered from Sondex Distribution
Center Hong Kong

 

Credit Limitations

 

Your credit maximum is 200.000,- USD for 90 days

Above this figure you must issue a Letter of Credit

 

Trade Conditions

 

Currency: USD

Terms of Payment: Telegrafic Transfer and Letter of Credit

Validity: It will always be the latest version of the Paradox Calculation
program which is valid Sales and Delivery Conditons: NL 92

 

/s/

 

Sondex A/S

Kristian Eversen

 

 

 

 